Citation Nr: 1020581	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cardiac disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Mother


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran's service includes a confirmed period of active 
duty from March 2003 to May 2003.   
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006, 
a statement of the case was issued in April 2007, and a 
substantive appeal was received in June 2007.  A Board 
hearing at the RO was held in October 2009.  

The Board notes that the Veteran submitted additional 
evidence to the Board at the October 2009 hearing.  In an 
attached statement, the Veteran waived RO consideration of 
this evidence. 


FINDING OF FACT

The Veteran's residuals of myocardial infarction with 
coronary artery disease are causally related to his active 
duty service. 


CONCLUSION OF LAW

Residuals of myocardial infarction with coronary artery 
disease were incurred in service.  38 U.S.C.A. §§ 101(24), 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for 
cardiac disability.    Applicable law provides that service 
connection will be granted if it is shown that the claimant 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, the pertinent period of service for 
consideration in the present case was less than 90 days. 

Nevertheless, in the instant case, the Veteran claims that 
his cardiac disability began during his period of service 
from March 2003 to May 2003 when he began experiencing chest 
pain that he attributed to severe indigestion.  
Unfortunately, with the exception of dental records, 
vaccination records and a May 2003 Report of Medical 
Assessment, there are no service treatment records available 
from this period.  Significantly, the dental records noted a 
history of heart murmur.  

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist in the development of 
the claim and to provide reasons or bases for any adverse 
decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991); see also Moore v. 
Derwinski, 1 Vet.App. 401 (1991) (holding that the heightened 
duty to assist a veteran in developing facts pertaining to 
his claim in a case in which service medical records are 
presumed destroyed includes the obligation to search for 
alternative medical records).  In an August 2005 memorandum, 
the RO made a finding of unavailability of medical records 
and outlined its attempts to obtain such records, including 
contacting the National Guard, State Arsenal, Texas National 
Guard, State Adjutant General's Office and Records Management 
Center.    

The first post service medical evidence of record is an 
August 2003 private treatment record from St. Lucie Medical 
Center.  The Veteran presented with left-sided chest pain and 
shortness of breath.  A past medical history of what the 
Veteran called "floppy heart valve" that was last checked 
out when the Veteran was 16 years old was noted.  A cardiac 
catheterization was done prior at Boston Children's Hospital.  
It was also observed that the Veteran was in the National 
Guard and got a small pox vaccine in April.  An 
echocardiography report showed mild late systolic prolapse of 
the anterior leaflet of the mitral valve; preserved LV 
contractility; and trace mitral and pulmonic regurgitation.  

Subsequently, the Veteran underwent a cardiac catheterization 
at Lawnwood Regional Medical Center.  The conclusion was 
nonobstructive coronary artery disease, normal left 
ventricular function.  

Subsequently, in April 2004, private treatment records from 
Lawnwood Regional Medical Center showed that the Veteran 
underwent an echocardiogram, which showed basically normal 
left ventricular systolic function and mild mitral 
regurgitation, and a cardiac catheterization, which showed no 
significant epicardial coronary artery disease and preserved 
left ventricular systolic function.  The doctor reasoned that 
the Veteran like had a coronary spasm precipitating acute 
myocardial infarction.  

VA treatment records showed that in May 2004 the Veteran 
underwent implantation of a cardioverter defibrillator.  A 
follow up May 2004 record noted that the Veteran was born 
with a heart murmur and had been told that he had a leaky 
heart valve on echocardiogram.  

In June 2004, the Veteran reported to St. Lucie Medical 
Center because his implantable defibrillator cardioverter 
fired approximately seven or eight times.  The impression was 
acute subendocardial myocardial infarction, admit to 
Intensive Care Unit.  

The record also includes an undated physician's statement to 
determine whether the Veteran was incapacitated to the extent 
that he could not perform his military duties.  A section 
completed by the Unit indicated that the Veteran's cardiac 
disability incurred while on active duty for training.  The 
next section completed by the physician indicated that he 
examined the Veteran in May 2004 for heart attack, coronary 
artery disease and malignant cardiac arrhythmias and 
determined that he was not fit for military duty.  

The Veteran has also asserted that the numerous vaccines that 
he was given in March and April 2003 could have caused his 
current cardiac disability.  In September 2004 the Veteran 
was examined at the Walter Reed National Vaccine Healthcare 
Center for evaluation of possible relationship between his 
smallpox vaccine and the onset of his cardiac symptoms.  The 
Veteran again reported that he was in his usual good state of 
health until April 2003 when he began experiencing substernal 
chest discomfort that he thought was acid indigestion.  He 
did not seek medical evaluation until August 2003 when he was 
admitted to the emergency room for severe chest pain 
accompanied by shortness of breath.  It was recommended that 
a Department of Defense Cardiology Work Group review the case 
to evaluate for possible relationship of onset of cardiac 
symptoms/events to smallpox vaccination and/or combination of 
other vaccinations.  

A December 2004 memorandum from Walter Reed National Vaccine 
Healthcare Center recommended that the Veteran be evaluated 
by a Department of Defense cardiologist concerning a causal 
relationship with the Veteran's cardiac event and the receipt 
of the smallpox vaccine given that the Veteran developed 
cardiac symptoms within 30 days.  In January 2005, the 
Veteran was evaluated at Brooke Army Medical Center.  The 
Veteran reported the onset of sharp indigestion in April 
2003, but in August 2003, he had a much different chest pain 
that was a "constricting" feeling.  The examiner concluded 
that there was no present data to support any causality 
between vaccination and subsequent ischemic coronary events.  
The assessment was myocardial infarction x2, likely due to 
variant angina; tobacco abuse, now ceased (contributing to 
#1); intra-myocardial segment of LAD (possibly contributing 
to #1); elevated liver function tests, now resolved; and 
anxiety disorder. 

The Veteran was afforded a VA examination in December 2005.  
The claims file and electronic medical records were reviewed.  
The examiner noted that he did not see the August 2003 record 
from St. Lucie hospital.  The Veteran again reported that he 
experienced severe chest pain while on ACDUTRA.  The Veteran 
also reported being diagnosed with a heart murmur when he was 
a few years old and had regular appointments at Boston 
Children's hospital for several years.  He had a cardiac 
catheterization when he was ten years old and was diagnosed 
with a floppy valve.  For the last ten years, he had not had 
any regular medical follow up.  The examiner summarized the 
remaining evidence of record.  After examining the Veteran, 
the examiner diagnosed history of myocardial infarction 
attributable to coronary artery spasm with a history of 
ventricular tachycardia and on automatic implantable 
cardioverter-defibrillator.   The examiner opined that based 
on the Veteran's history, it was as likely as not that his 
symptomatic heart condition had the onset while he was doing 
his active military training.
   
In support of his claim, the Veteran also submitted lay 
statements from fellow service members who indicated that 
they witnessed the Veteran experiencing what was thought to 
be severe heartburn during his period of service.  The claims 
file also includes a lay statement from the Veteran's 
stepfather who indicated that he was told by the Veteran that 
he had been experiencing severe acid indigestion since his 
service, and that the Veteran had not had any complaints 
prior to his period of active service despite his physically 
demanding job in construction.  

The claims folder also includes the following: October 2003 
and April 2004 memorandums from the Armed Forces 
Epidemiological Board regarding safety concerns with multiple 
concurrent immunizations; a November 2003 memorandum from the 
Assistant Secretary of Defense concerning vaccinations; and a 
February 2004 memorandum from the Department of Air Force 
concerning vaccinations.  An April 2004 publication 
concerning incidents of myopericarditis following smallpox 
vaccination among US military personnel is also of record.  

At the October 2009 Board hearing, the Veteran reported that 
he experienced chest pains during his period of service from 
March 2003 to May 2003, but he thought it was acid reflux so 
he only went to the self help sick clinic to obtain antacids.  
He continued to experience symptoms until he reported to St. 
Lucie.  He further stated that he was discharged from the 
National Guard in May 2004 due to his cardiac disability.  He 
also expressed his belief that his current heart disability 
was connected to the vaccinations.  He indicated that he did 
have a heart murmur has a child, but he was fine when he 
enlisted and had no medical problems before joining.  His 
mother also testified that he was healthy before he joined 
the National Guard.  She reiterated that he had a heart 
murmur as a child, which was followed every year.  She 
indicated that when he enlisted, she had to bring him to a 
cardiologist to check out any problems with his heart and, at 
that time, were told that he did not have any.  She also said 
that the army followed up with its own specialist before he 
was accepted for enlistment who also said he was fine.  

The record includes some reference to a heart murmur as a 
child.  However, the Board's interpretation of the Veteran's 
contentions is that the claim is for a separate cardiac 
disability which was first manifested during service, namely 
a myocardial infarction associated with coronary artery 
disease.  

The record consists of credible statements from the Veteran, 
his stepfather and fellow service members as well as 
testimony from the Veteran and his mother, which indicated 
that the Veteran was experiencing chest pains that were 
characterized as severe indigestion during the pertinent 
period of service.  Further, after reviewing the claims file 
and taking a thorough history from the Veteran, the December 
2005 VA examiner opined that it was as likely as not that the 
Veteran's symptomatic heart condition had its onset while he 
was in service  There is no medical evidence of record to 
refute this opinion.  Thus, when resolving the benefit of the 
doubt in favor of the Veteran, service connection for 
residuals of myocardial infarction with coronary artery 
disease is warranted.  See 38 U.S.C.A. § 5107(b).

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection, the 
satisfaction of VCAA requirements is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id.   It does not appear that the Veteran has been provided 
with notice of the type of evidence necessary to establish a 
disability rating or an effective date for his award of 
service connection.  Nevertheless, there is no detriment to 
the Veteran by the Board proceeding with this determination 
on the question of service connection since the Veteran will 
have the opportunity to appeal these downstream issues after 
the RO assigns a rating and effective date.  


ORDER

Service connection is warranted for residuals of myocardial 
infarction with coronary artery disease.  The appeal is 
granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


